                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT,

                       Plaintiff,

v.
                                                                     No. 2:18-cv-00667-JB-KRS
DESTINEE MOORE; RAYMOND
SMITH; GEO; LCCF; M VALERIANO;
STACEY BEAIRD; KATHERINE BROODIE;
P VALDEZ; and GERMAN FRANCO,

                       Defendants.

                         ORDER DENYING PLAINTIFF’S MOTION
                             FOR AN EXTENSION OF TIME

       THIS MATTER comes before on Plaintiff’s motion for an extension of time to file a

response to Defendants’ motion for summary judgment. (Doc. 29). Plaintiff, however, has

already submitted a response to Defendants’ motion, a memorandum in support, and a

declaration. (Docs. 25-27). In addition, Plaintiff has sought relief under Federal Rule of Civil

Procedure 56(d) asking the Court to delay adjudication of Defendants’ motion for summary

judgment. (Doc. 20). Since Plaintiff has already filed his response, the matter is moot. To the

extent Plaintiff wishes to file a permissive surreply and moves the Court for leave to do so, he

has not identified any reason for filing one.

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion for an extension of time (Doc.

29) is DENIED.



                                                ___________________________________
                                                KEVIN SWEAZEA
                                                UNITED STATES MAGISTRATE JUDGE
